In an action to recover damages for malpractice, defendant appeals from an order of the Supreme Court, Richmond County, dated March 4, 1958, which denies his motion to strike the action from the Trial Calendar on the ground that plaintiff had failed to furnish him with an authorization to obtain hospital records, as required by subdivision (d) of section 3 of the Statement of Readiness Rule of this court, applicable to the Supreme Court in the counties within the Second Judicial Department (Rules App. Div. [2d Dept.], special rule, eff. Jan. 15, 1957, as amd.). Order reversed; without costs, and motion granted unless, within 20 days after entry of the order hereon, plaintiff shall furnish to defendant an authorization to obtain copies of plaintiff’s hospital records; if plaintiff complies with this condition, the order denying defendant’s motion shall be deemed affirmed, without costs. In our opinion, subdivision (d) of section 3 of our Statement of Readiness Rule does not violate the Fourteenth Amendment of the Federal Constitution by denying equal protection of the laws (cf. Gair v. Peck, 6 N Y 2d 97, cert. denied 361 U. S. 374); it does not conflict with sections 352 and 354 of the Civil Practice Act; it is in harmony with the modern trend toward compulsory pretrial disclosure of parties’ claims; it is consistent with the complex of statutes and rules adopted to achieve the salutary effects flowing from such pretrial disclosure (cf. Civ. Prac. Act, §§ 288, 296-a, 306; Rules Civ. Prac., rules 116, 117, 121-a); and it is within the court’s inherent and statutory power to control the order of its business, and to so conduct its business as to safeguard the rights of all litigants, to preclude unfair procedural advantage to any party, and to prevent needless disruption of orderly court procedures (see Kriger v. Holland Furnace Co., 12 A D 2d 44). Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.